ORDER

Per Curiam:

The Executive Committee of the Board of Commissioners on Grievances and Discipline has considered a complaint against a member of the Bar in which it is alleged that a closing attorney who represented a purchaser of land and, in connection therewith, prepared a deed for seller for which seller is charged a nominal fee, participates in behavior creating the appearance of impropriety in violation of DR 9-101 and EC 9-2, Supreme Court Rule 32, when such attorney subsequently represented the purchaser against the seller in litigation regarding the condition of the property sold at closing. This Court has not previously issued any opinion on this question. The Committee recommends dismissal of the Complaint but requests that this Court issue an opinion for the future guidance of the Bar.
We find that where closing attorney for purchaser has no other attorney-client relationship with seller than the preparation of seller’s deed, no appearance of impropriety is created. Of course, this would not absolve the attorney of any liability for negligence in the preparation of the deed. We further find that in the event there is a subsequent dispute between purchaser and seller regarding the transaction, the attorney should not represent purchaser or seller so as to avoid the appearance of impropriety.1
The Complaint is dismissed.

 We emphasize that this rule is limited to litigation directly related to the sale itself. In the absence of some other reason for disqualification, the closing attorney would not be prevented from representing either the seller, purchaser or lender in a subsequent mortgage foreclosure regarding the property.